Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT dated as of August 31, 2011 (this “Amendment”), to the CREDIT
AGREEMENT dated as of February 8, 2010 (as amended by the First Amendment dated
as of August 18, 2010, the “Credit Agreement”), among EXPEDIA, INC., a Delaware
corporation, EXPEDIA, INC., a Washington corporation, TRAVELSCAPE, LLC, a Nevada
limited liability company, TRIPADVISOR LLC, a Delaware limited liability
company, HOTWIRE, INC., a Delaware corporation, the other BORROWING SUBSIDIARIES
from time to time party thereto, the LENDERS from time to time party thereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and J.P. MORGAN EUROPE
LIMITED, as London Agent.

WHEREAS the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein;

WHEREAS the Company has requested that the Lenders (a) extend the maturity of
their Loans and the expiration of their Commitments and (b) effect certain other
amendments to the Credit Agreement as set forth herein;

WHEREAS the parties hereto, which include each Person that will be a Lender as
of the Second Amendment Effective Date (as defined below), are willing to amend
the Credit Agreement on the terms and subject to the conditions set forth
herein; and

WHEREAS J.P. Morgan Securities LLC, BNP Paribas Securities Corp., Merrill Lynch
Pierce, Fenner & Smith Incorporated, RBS Securities Inc. and Royal Bank of
Canada have been, and certain other financial institutions may be, appointed to
act as joint lead arrangers and joint bookrunners for this Amendment (the
“Amendment Arrangers”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Credit Agreement.

SECTION 2. Amendment of Credit Agreement. Effective as of the Second Amendment
Effective Date, the Credit Agreement is hereby amended as follows:

(a) Amendments to Section 1.01. Section 1.01 of the Credit Agreement is amended
as follows:



--------------------------------------------------------------------------------

(i) The following new defined terms are added in appropriate alphabetical order:

“Second Amendment” means the Second Amendment dated as of August 31, 2011, to
this Agreement.

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

“TripAdvisor” means TripAdvisor, Inc., a Delaware corporation.

“TripAdvisor Credit Facilities” means the term loan and revolving credit
facilities contemplated to be incurred by TripAdvisor, TripAdvisor Holdings and
their Subsidiaries in connection with the TripAdvisor Spin-Off, substantially as
described in the TripAdvisor Form S-4.

“TripAdvisor Form S-4” means the Form S-4 Registration Statement filed by the
Company and TripAdvisor with the SEC on July 27, 2011, as amended or
supplemented from time to time.

“TripAdvisor Holdings” means TripAdvisor Holdings, LLC, a Massachusetts limited
liability company.

“TripAdvisor Release Date” has the meaning assigned to such term in
Section 9.14(b).

“TripAdvisor Spin-Off” means a spin-off of the Company’s domestic and
international assets and operations associated with its TripAdvisor Media Group,
substantially as described in the TripAdvisor Form S-4.

“TripAdvisor Subsidiary” means TripAdvisor, TripAdvisor Holdings or any of their
respective Subsidiaries.

(ii) The definition of the term “Applicable Rate” is hereby amended by replacing
the pricing grid therein with the pricing grid below:

 

2



--------------------------------------------------------------------------------

Level

  

Level 1

  

Level 2

  

Level 3

  

Level 4

  

Level 5

Rating

  

At Least

BBB+ by

S&P/Baa1

Moody’s

  

BBB by

S&P/Baa2 by

Moody’s

  

BBB- by

S&P/Baa3 by

Moody’s

  

BB+ by

S&P/Ba1 by

Moody’s

  

Lower than

BB+ by

S&P/Ba1 by

Moody’s or

unrated

Commitment Fee Rate

   12.5    15.0    22.5    30.0    37.5

Eurocurrency Spread

   112.5    125.0    150.0    175.0    200.0

ABR Spread

   12.5    25.0    50.0    75.0    100.0

(iii) The definition of the term “Designated Subsidiary” is hereby amended and
restated in its entirety to read as follows:

“Designated Subsidiary” means each Subsidiary that is (a) a Borrowing
Subsidiary, (b) a Material Subsidiary or (c) an obligor (including pursuant to a
Guarantee) under any Material Indebtedness of the Company or any other Domestic
Subsidiary, in each case other than (i) except in the case of clause (c) above,
any Specified Foreign Subsidiary and (ii) any Subsidiary whose Guarantee of the
Obligations has been released pursuant to Section 9.14.

(iv) The definition of the term “Material Disposition” set forth in the
definition of the term “Consolidated EBITDA” is hereby amended and restated in
its entirety to read as follows:

“Material Disposition” means (a) any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of property
that yields gross proceeds to the Company and the Subsidiaries in excess of
US$100,000,000 and (b) the TripAdvisor Spin-Off.

(v) The definition of the term “Maturity Date” is hereby amended and restated in
its entirety to read as follows:

“Maturity Date” means the fifth anniversary of the Second Amendment Effective
Date.

(vi) The definition of the term “Subsidiary” is hereby amended and restated in
its entirety to read as follows:

“Subsidiary” means any subsidiary of the Company. Notwithstanding anything to
the contrary set forth herein, The TripAdvisor-Expedia Foundation shall not, for
so long as it constitutes a charitable organization, be deemed to be a
Subsidiary for purposes of this Agreement and the other Loan Documents.

 

3



--------------------------------------------------------------------------------

(b) Amendment to Article VI. Article VI of the Credit Agreement is hereby
amended as follows:

(i) Section 6.01 of the Credit Agreement is hereby amended to insert at the end
thereof the following:

“Notwithstanding anything to the contrary in this Section 6.01, upon the
occurrence of the TripAdvisor Release Date, the TripAdvisor Subsidiaries may
create, incur and permit to exist Indebtedness under the TripAdvisor Credit
Facilities.”

(ii) Section 6.06 of the Credit Agreement is hereby amended by replacing “and”
after clause (k) therein with a comma and inserting the following immediately
after clause (l) therein:

“and (m) the TripAdvisor Spin-Off and the transactions relating thereto
(including (i) the entry into the separation agreement, the tax sharing
agreement, the employee matters agreement, the transition services agreement,
the commercial agreements and any other definitive agreements relating to the
TripAdvisor Spin-Off between the Company and/or the Subsidiaries (other than the
TripAdvisor Subsidiaries), on the one hand, and any or all of the TripAdvisor
Subsidiaries, on the other, and (ii) certain amendments to the organizational
documents of the Company), in each case substantially as described in the
TripAdvisor Form S-4 as filed with the SEC on July 27, 2011 (or the amendment of
any such agreements in a manner not materially adverse to the Company and to the
rights or interests of the Lenders)”.

(iii) Section 6.07 of the Credit Agreement is hereby amended by replacing “and”
after clause (i)(D) thereof with a comma and inserting the following immediately
after clause (i)(E) thereof:

“and (F) in the case of the TripAdvisor Subsidiaries, upon the occurrence of the
TripAdvisor Release Date, restrictions and conditions imposed by the agreements
governing the TripAdvisor Credit Facilities”.

(iv) Section 6.08(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(i) any Restricted Payment permitted under Section 6.05 (other than non-cash
payments permitted solely under the proviso in such Section);”.

(v) Section 6.08 of the Credit Agreement is hereby amended by deleting “and”
after paragraph (o) thereof, replacing the period at the end of paragraph
(p) thereof with “; and” and inserting the following after paragraph
(p) thereof:

 

4



--------------------------------------------------------------------------------

“(q) the TripAdvisor Spin-Off, provided that (i) the Trip-Advisor Spin-Off shall
be on terms not less favorable to the Lenders in any material respect than the
information set forth in the TripAdvisor Form S-4, as filed with the SEC on
July 27, 2011, (ii) no Default shall have occurred and be continuing, (iii) the
Company shall be in compliance with the covenants set forth in Sections 6.10 and
6.11 as of the end of the fiscal quarter of the Company most recently ended on
or prior to the date of consummation of the TripAdvisor Spin-Off, giving pro
forma effect thereto as if it had occurred on the first day of the period of
four consecutive fiscal quarters ending with such quarter, and (iv) the Company
shall have delivered to the Administrative Agent a certificate of a Financial
Officer certifying that all the requirements set forth in this clause (q) have
been satisfied with respect thereto, together with reasonably detailed
calculations demonstrating satisfaction of the requirements set forth in
subclause (iii) above. It is understood and agreed that the TripAdvisor Spin-Off
does not constitute a Partial Transfer for purposes of this Agreement.”

(c) Amendment to Section 7.01. Section 7.01 is hereby amended by replacing the
first parenthetical after paragraph (n) thereof as follows:

“(other than an event with respect to any Borrower described in clause (h) or
(i) of this Section)”.

(d) Amendment to Section 9.14. Section 9.14 of the Credit Agreement is hereby
amended by (x) renumbering paragraph (b) and (c) thereof as paragraphs (c) and
(d), respectively, and inserting the following immediately after paragraph
(a) thereof:

“(b) (i) If the Company shall have (A) delivered on any date to the
Administrative Agent (x) a certificate of a Financial Officer or other executive
officer of the Company to the effect that (1) the TripAdvisor Spin-Off shall be
consummated on the date of the delivery of such certificate and, upon the
consummation thereof, none of TripAdvisor, TripAdvisor Holdings or any of their
Subsidiaries shall be a Subsidiary of the Company or shall Guarantee any other
Material Indebtedness of the Company or another Subsidiary of the Company and
(2) no Default has occurred and is continuing or would result after the
consummation of the TripAdvisor Spin-Off and (y) a duly executed Borrowing
Subsidiary Termination with respect to each Borrowing Subsidiary that is a
TripAdvisor Subsidiary, and (B) taken, or caused the applicable TripAdvisor
Subsidiaries to take, on or prior to such date, all such actions as are required
so that no Loan made to any Borrowing Subsidiary that is a TripAdvisor
Subsidiary, or any interest thereon, and no Letter of Credit issued for the
account of any TripAdvisor Subsidiary (including as a result of such Letter of
Credit ceasing to be a Letter of Credit for all purposes of the Loan Documents
pursuant to the provisions of the Second Amendment), shall be outstanding, then,
on such date (such date being

 

5



--------------------------------------------------------------------------------

referred to as the “TripAdvisor Release Date”), (x) each TripAdvisor Subsidiary
that is a Guarantor shall be released from its Guarantee created under the
Guarantee Agreement and shall cease to have any rights or obligations
thereunder, (y) each TripAdvisor Subsidiary that is a Borrowing Subsidiary shall
cease to be such and shall cease to have any rights or obligations under this
Agreement or any other Loan Document and (z) each TripAdvisor Subsidiary that is
a Subsidiary Loan Party shall cease to be a Subsidiary Loan Party. At the
request of the Company, the Administrative Agent shall execute and deliver to
the Company, at the Company’s expense, all documents that the Company shall
reasonably request to evidence the release of any TripAdvisor Subsidiary from
its Guarantee created under the Guarantee Agreement and the cessation of all of
its rights and obligations under this Agreement and the other Loan Documents.

(ii) Notwithstanding anything to the contrary set forth herein, in the event the
TripAdvisor Spin-Off shall not have been consummated by the close of business on
the TripAdvisor Release Date, then (A) the Guarantee created under the Guarantee
Agreement of each TripAdvisor Subsidiary automatically shall be immediately
reinstated, and shall continue to be effective as if the TripAdvisor Release
Date shall never have occurred, and each TripAdvisor Subsidiary shall be
reinstated as a party to the Guarantee Agreement and shall have all the rights
and obligations of a guarantor thereunder, (B) each TripAdvisor Subsidiary that
satisfies the requirements of the definition of the term “Subsidiary Loan Party”
shall be such and (C) for purposes of Sections 6.01 and 6.07, no TripAdvisor
Release Date shall be deemed to have occurred. In connection with any such
reinstatement, the Company shall cause each TripAdvisor Subsidiary to execute
such reaffirmation agreement or similar document as the Administrative Agent
shall reasonably request to evidence such reinstatement.

(iii) It is understood and agreed that the provisions of paragraph (a) of this
Section shall not apply to the release of the Guarantee of any TripAdvisor
Subsidiary in connection with the TripAdvisor Spin-Off, which release shall be
governed by the provisions of this paragraph (b).”

SECTION 3. Concerning Commitments. Each Person whose name appears on Schedule
2.01 hereto acknowledges and agrees that, on and as of the Second Amendment
Effective Date, such Person shall be a Lender under the Credit Agreement as
amended hereby (including as to the extension of the Maturity Date provided for
hereunder) and shall have a US Tranche Commitment and/or a European Tranche
Commitment as set forth next to the name of such Person on Schedule 2.01 hereto.
Each party hereto acknowledges and agrees that, on and as of the Second
Amendment Effective Date, Schedule 2.01 hereto sets forth all the Commitments of
all the Lenders (and no Person whose name does not appear on Schedule 2.01
hereto shall have, or shall

 

6



--------------------------------------------------------------------------------

be deemed to have, as of the Second Amendment Effective Date, a Commitment under
the Credit Agreement).

SECTION 4. Concerning Letters of Credit for Account of TripAdvisor Subsidiaries.
(a) Notwithstanding anything else to the contrary set forth in the Credit
Agreement or any other Loan Document, in the event that, in connection with the
TripAdvisor Spin-Off, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank for the account of any TripAdvisor Subsidiary as a result of such
Letter of Credit becoming a letter of credit deemed to be issued under the
TripAdvisor Credit Facilities, then from and after such time (a) such Letter of
Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents and (b) the Lenders
shall be deemed to have no participations in such Letter of Credit, and no
obligations with respect thereto, under Section 2.06(d) or 2.06(e).

(b) In the case of any Letter of Credit issued for the joint account of any
TripAdvisor Subsidiary, on the one hand, and the Company or any of its
Subsidiaries other than a TripAdvisor Subsidiary, on the other, the Company
shall, or shall cause the applicable Subsidiary to, take, on or prior to the
TripAdvisor Release Date, all such actions as are required so that on the
TripAdvisor Release Date neither the Company nor any of its Subsidiaries other
than a TripAdvisor Subsidiary is an account party or otherwise an obligor under
any such Letter of Credit.

SECTION 5. Representations and Warranties. The Company and each Borrowing
Subsidiary represents and warrants to the Lenders that:

(a) This Amendment has been duly executed and delivered by the Company and each
Borrowing Subsidiary and (assuming due execution by the parties hereto other
than the Company and the Borrowing Subsidiaries) constitutes a legal, valid and
binding obligation of the Company and each Borrowing Subsidiary, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) Before and after giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects on and as of the Second Amendment Effective Date with
the same effect as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date.

(c) As of the Second Amendment Effective Date, before and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.

 

7



--------------------------------------------------------------------------------

SECTION 6. Effectiveness. This Amendment shall become effective as of the first
date (the “Second Amendment Effective Date”) on which:

(a) the Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Company, each Borrowing Subsidiary, each Person whose name appears on
Schedule 2.01 hereto, the Swingline Lender and each Issuing Bank;

(b) the Administrative Agent (or its counsel) shall have received a
Reaffirmation Agreement, in form and substance satisfactory to the
Administrative Agent, duly executed by each Loan Party, pursuant to which each
Loan Party shall consent to the amendments effected by this Amendment and
acknowledge that the Guarantee Agreement remains in full force and effect in
accordance with its terms and constitutes a guarantee of the Obligations as
modified by this Amendment;

(c) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party and
authorization of this Amendment and the Reaffirmation Agreement referred to in
clause (b) above, all in form and substance reasonably satisfactory to the
Administrative Agent;

(d) the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Second Amendment Effective Date) of Wachtell, Lipton, Rosen & Katz,
counsel for the Company, in form and substance reasonably satisfactory to the
Administrative Agent;

(e) the Administrative Agent shall have received a certificate, dated the Second
Amendment Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming the accuracy of the representations
and warranties set forth in Section 5 hereof;

(f) the Administrative Agent shall have received, through inclusion in the
TripAdvisor Form S-4 or otherwise, unaudited pro forma consolidated balance
sheet of the Company, prepared after giving effect to the TripAdvisor Spin-Off,
as of March 31, 2011 (and, if included in the TripAdvisor Form S-4 prior the
date on which all other conditions to the effectiveness of this Amendment are
satisfied, June 30, 2011 and/or September 30, 2011) and the related unaudited
pro forma consolidated statements of operations of the Company for the
three-month period ending March 31, 2011 (and, if included in the TripAdvisor
Form S-4 prior to the date on which all other conditions to the effectiveness of
this Amendment are satisfied, the six-month period ending June 30, 2011 and/or
the nine-month period ending September 30, 2011);

(g) the Administrative Agent shall have received, for the account of each Person
whose name appears on Schedule 2.01 hereto and that executes and delivers a copy
of this Amendment, a consent fee in the amount of 0.175% of the aggregate amount
of the Commitments of such Person as set forth on Schedule 2.01 hereto; and

 

8



--------------------------------------------------------------------------------

(h) the Administrative Agent shall have received all other fees and other
amounts due and payable on or prior to the Second Amendment Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Company under the Credit
Agreement;

provided that if the Second Amendment Effective Date shall not have occurred on
or before September 30, 2011, this Amendment shall terminate and be of no
further force and effect. The Administrative Agent shall notify the Company and
the Lenders of the Second Amendment Effective Date, and such notice shall be
conclusive and binding.

SECTION 7. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Issuing Banks or the Lenders under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect (it being understood
and agreed that all interest and fees accruing under the Credit Agreement in
respect of periods prior to the Second Amendment Effective Date will accrue at
the rates specified in the Credit Agreement prior to its amendment by this
Amendment and be payable at the times provided in the Credit Agreement). Nothing
herein shall be deemed to entitle any Loan Party to any other consent to, or any
other waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof”
and words of similar import shall, unless the context otherwise requires, refer
to the Credit Agreement as amended hereby, and each reference to the Credit
Agreement in any other Loan Document shall be deemed to be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

(c) It is agreed that the Amendment Arrangers and their Related Parties shall be
entitled to the benefits of Section 9.03(b) of the Credit Agreement with respect
to the arrangement of this Amendment, the preparation, execution and delivery of
this Amendment and the consummation of the transactions contemplated hereby
(including the TripAdvisor Spin-Off) to the same extent as the Arrangers and
their Related Parties are entitled to the benefits of such Section in respect of
the arrangement and the syndication of the credit facility under the Credit
Agreement and the other matters referred to in such Section.

SECTION 8. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

9



--------------------------------------------------------------------------------

SECTION 9. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

SECTION 10. Fees and Expenses. The Company agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment, including the reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent. All fees
shall be payable in immediately available funds and shall not be refundable.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

EXPEDIA, INC., a Delaware corporation,

by:    

 

/s/ Michael B. Adler

  Name: Michael B. Adler   Title:   Executive Vice President and Chief Financial
Officer EXPEDIA, INC., a Washington corporation,

by:    

 

/s/ Michael B. Adler

  Name: Michael B. Adler   Title:   Executive Vice President and Chief Financial
Officer TRAVELSCAPE, LLC,

by:    

 

/s/ Michael B. Adler

  Name: Michael B. Adler   Title:   Executive Vice President and Chief Financial
Officer TRIPADVISOR, LLC,

by:    

 

/s/ Michael B. Adler

  Name: Michael B. Adler   Title:   Executive Vice President and Chief Financial
Officer HOTWIRE, INC.,

by:    

 

/s/ Michael B. Adler

  Name: Michael B. Adler   Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender,

by:    

 

/s/ Peter B. Thauer

  Name: Peter B. Thauer   Title: Executive Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Bank of America N.A

 

by:    

 

/s/ Prayes Majmudar

  Name: Prayes Majmudar   Title: Vice President

 

by:1      

 

  Name:   Title:

 

 

1 

For any institution requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

by:    

 

/s/ Victor Pierzchalski

  Name: Victor Pierzchalski   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank): BARCLAYS BANK PLC

 

by:    

 

/s/ Ben Hicges

  Name: BEN HICGES   Title: Authorised Signatory

 

by:1      

 

  Name:   Title:

 

 

1 

For any institution requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

BNP Paribas

 

by:    

 

/s/ Gregory R. Paul

  Name: GREGORY R. PAUL   Title: MANAGING DIRECTOR

by:    

 

/s/ Nuala Marley

  Name: NUALA MARLEY   Title: Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

HSBC Bank USA, National Association

 

by:    

 

/s/ Mire Levy

  Name: Mire Levy   Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank): ROYAL BANK OF CANADA

 

by:      

/s/ Mark Gronich

  Name: Mark Gronich   Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):

 

by:    

  The Royal Bank of Scotland plc  

/s/ Michaela V. Galluzzo

  Name: Michaela V. Galluzzo   Title: Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

SUMITOMO MITSUI BANKING CORPORATION   By:    

/s/ David W. Kee

  David W. Kee   Joint General Manager



--------------------------------------------------------------------------------

Name of Institution (with each Lender that is also an Issuing Bank executing
both in its capacity as a Lender and as an Issuing Bank):

  by:  

/s/ Richard J. Ameny, Jr.

    Name:   Richard J. Ameny, Jr.     Title:   Vice President

Name of Institution:1

  by:  

 

   

Name:

Title:

 

 

 

1 

For any institution requiring a second signature line.